PER CURIAM.
This is an appeal from a denial of Motion for Post-conviction Relief brought pursuant to Florida Rule of Criminal Procedure 3.850. It was denied without an evidentia-ry hearing and without stated reasons.
It is basic that a trial court order is presumed to be correct and that it will be affirmed if there is a legal basis for it. The motion itself is unsworn and in gross violation of the requirements of Florida Rule of Criminal Procedure 3.850. It does not refer to exhibits. The mentioned deficiencies justify the trial court order denying post-conviction relief.
Affirmed.
DOWNEY, HURLEY and WALDEN, JJ., concur.